DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2020 has been entered. Claims 1-30 are pending. 
Response to Arguments
Applicant's arguments filed on March 19, 2020 have been fully considered but they are not persuasive.
The crux of Applicant’s arguments is that Figs. 16-17 and paragraphs 0058-0059 of the specification as filed, provide sufficient support for the limitations recited in claims 1-30.
The Examiner respectfully disagrees.
First, in response to Applicant’s repeated statement that “claims similar to claims 1-30 have been allowed and/or issued in related applications, based on the same specification and drawings” (see page 3 of Applicant’s Remarks), the Examiner again respectfully notes that each application is examined on its own merits, and the Examiner will not comment on the validity of patents issued on related applications, as all issued patents are considered to be valid by the Office. See page 2 of the Final Rejection in response to the same argument.

The Examiner respectfully disagrees. Paragraph 0058 merely describes wherein: “The outer shell assembly 140' comprises a one piece outer shell 142' having a plurality of slits therethrough creating one or more pressable or flexible sections that dampen impact, and allow for bend or flex into the external energy absorbing layer for more impact shock absorption. The outer shell front segment 142f' and the outer shell back segment 142b' are joined to the outer shell side segments 142s' and the outer shell crown segment 142c' is formed with or joined to the back segment 142b'” (underlining added for emphasis).
Contrary to Applicant’s assertion, paragraph 0058 never specifically describes the front segment 142f’ as cantilevered, or the side segments 142s’ as non-cantilevered. Paragraph 0058 also fails to specify wherein the “one or more pressable or flexible sections” refers to the front segment 142f’ alone. In fact, the phrase “one or more segments” by definition includes within its scope a plurality of pressable/flexible sections, and paragraph 0058 does not make any distinction between the pressability/flexibility of the front segment in comparison to the pressability/flexibility of the side segments. In fact, paragraph 0058 describes “a plurality of slits therethrough creating one or more pressable or flexible sections that dampen impact.” Fig. 16 further shows wherein the slits actually define not just the front section 142f’, but also at least 
Third, Applicant asserts that segment 142f’ forms a cantilevered segment since it is connected to the rest of the shell at only one end (see page 4 of Applicant’s Remarks). Applicant refers to the Merriam-Webster definition of “cantilever” which is “a projecting beam or member supported only at one end.”
The Examiner respectfully disagrees. As discussed above, the specification does not ever describe the front segment 142f’ as being cantilevered. In fact, the words “cantilever” and “cantilevered” do not appear in the specification whatsoever. Furthermore, paragraph 0058 actually describes wherein the “one or more pressable or flexible sections that dampen impact, and allow for bend or flex into the external energy absorbing layer for more impact shock absorption” (underlining added for emphasis). This is also shown in Fig. 17, wherein the external padding layer 150’ directly and continuously underlies both the front segment 142f’ and the crown segment 142c’. As such, the pressable/flexible sections are clearly supported by the external padding layer 150’ at each end of the respective pressable/flexible section, and therefore fail to meet the definition of a cantilever as “a projecting beam or member supported only at one end.”
Fourth, Applicant asserts that the front end/base of the front segment 142f’ function as a living hinge since it allows elastic deformation of the segment when hit by an impact force (see page 5 of Applicant’s Remarks).
thin flexible hinge made from the same material as the two rigid pieces it connects.” The Wikipedia definition further notes that “[the hinge] is typically thinned or cut to allow the rigid pieces to bend along the line of the hinge” (underlining added for emphasis). Turning to the cross-sectional view of front segment 142f’ as shown in Fig. 17, there is nothing to suggest that the base/front end of the front segment 142f’ is a “thin flexible hinge” or that the base has been thinned or cut in any way to allow the hinge to bend along a hinge line. In fact, the base portion of the front segment appears to be thicker than the rest of the front segment, and there is no clear hinge line illustrated in the drawings or described in the specification. Similarly to what was noted above in regards to the term “cantilevered,” the terms “living hinge” and “hinge” are not mentioned whatsoever in the specification. The Examiner respectfully notes that not all flexible sections are considered to be living hinges, and Applicant’s reference to the pressability/flexibility of the front segment does not sufficiently describe how the front segment actually forms or functions as a living hinge.
It is noted that the rest of Applicant’s arguments (see pages 5-10 of Applicant’s Remarks) either repeat, or are based upon, one of the above arguments, and the Examiner respectfully disagrees with the remaining arguments at least for the reasons stated above.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Applications No. 15/046,622 and 13/189,289, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains at least the following matter not disclosed in the prior-filed application:
“wherein the impact attenuation member changes how the front portion responds to an impact force applied substantially normal to the front portion as compared to how the left and right side portions respond to the impact force” (claim 1)
“wherein the impact attenuation member is a cantilevered segment in the front portion of the shell” (claims 2, 12)
 “wherein the cantilevered segment includes a base and a free end, wherein the base functions as a living hinge to facilitate elastic deformation of the cantilevered segment when impact forces are applied to the front portion of the shell” (claim 4)
“wherein the cantilevered segment is elastically displaced inward toward the helmet wearer when an impact force is applied to the front portion of the shell” (claims 6, 16)
“a front pad secured to an inner surface of the helmet and in alignment with the front portion of the shell and the cantilevered segment, wherein a significant impact force applied to the front portion causes the cantilevered segment to elastically deform and compress a first portion of the front pad while a second portion of the front pad remains substantially uncompressed” (claims 7, 17)
“wherein the cantilevered segment is positioned between the front vent openings” (claims 10, 20)
“the impact attenuation member having a base and a free end extending towards a lower frontal edge of the shell; and an inner padding disposed within the shell, wherein the impact attenuation member changes how the front portion responds to an impact force applied substantially normal to the front portion as compared to how the left and right side portions respond to the impact force” (claim 11)
“wherein the base is a living hinge to facilitate elastic deformation of the cantilevered segment when impact forces are applied to the front portion of the shell” (claim 14)
“wherein the front portion of the shell includes a lower frontal shell region that is positioned between the impact attenuation member and the lower frontal edge of the shell, and wherein the lower frontal shell region is not displaced inward when the impact force is applied to the front portion of the shell” (claim 21)
“wherein the free end of the impact attenuation member is displaced inward of the lower frontal shell region when the impact force is applied to the front portion of the shell” (claim 22)
“wherein the front portion of the shell includes a lower frontal shell region and the impact attenuation member is a cantilevered segment, and wherein the lower frontal shell region is positioned between the cantilevered segment and the lower frontal edge of the shell, and wherein the lower frontal shell region is not displaced inward when the impact force is applied to the front portion of the shell” (claim 23)
“wherein the free end of the cantilevered segment is displaced inward of the lower frontal shell region when the impact force is applied to the front portion of the shell” (claim 25)
“an impact attenuation member having a base and a free end extending from the base towards an edge of the front portion of the shell, wherein the impact attenuation member changes how a portion of the shell having the impact attenuation member responds to an impact force having a component applied substantially normal to the impact attenuation member as compared to how the left and right side portions respond to the impact force” (claim 27)
“wherein the impact attenuation member is a cantilevered segment” (claim 28)
“wherein a periphery of the cantilevered segment is defined by a gap between the shell and the impact attenuation member” (claim 29)
“wherein the base is a living hinge to facilitate elastic deformation of the cantilevered segment when impact forces are applied to the shell” (claim 30)
See response to Applicant’s Remarks above.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown and clearly labeled with respective reference numerals or the feature(s) canceled from the claim(s):
“wherein the impact attenuation member changes how the front portion responds to an impact force applied substantially normal to the front portion as compared to how the left and right side portions respond to the impact force” (claim 1)
“wherein the impact attenuation member is a cantilevered segment in the front portion of the shell” (claims 2, 12)
“wherein a periphery of the cantilevered segment is defined by a continuous gap formed in the front portion of the shell” (claims 3, 13)
“wherein the cantilevered segment includes a base and a free end, wherein the base functions as a living hinge to facilitate elastic deformation of the cantilevered segment when impact forces are applied to the front portion of the shell” (claim 4)
“wherein the cantilevered segment and the continuous gap have a U-shaped configuration” (claims 5, 15)
“wherein the cantilevered segment is elastically displaced inward toward the helmet wearer when an impact force is applied to the front portion of the shell” (claims 6, 16)
“a front pad secured to an inner surface of the helmet and in alignment with the front portion of the shell and the cantilevered segment, wherein a significant impact force applied to the front portion causes the cantilevered segment to elastically deform and compress a first portion of the front pad while a second portion of the front pad remains substantially uncompressed” (claims 7, 17)
“an inner shell disposed within the inner padding, such that the inner padding is located between the shell and the inner shell” (claims 8, 18, 24)
“wherein the front pad includes an internal pad component and an overmolded external pad component” (claims 9, 19)
“wherein the cantilevered segment is positioned between the front vent openings” (claims 10, 20)
“the impact attenuation member having a base and a free end extending towards a lower frontal edge of the shell; and an inner padding disposed within the shell, wherein the impact attenuation member changes how the front portion responds to an impact force applied substantially normal to the front portion as compared to how the left and right side portions respond to the impact force” (claim 11)
“wherein the base is a living hinge to facilitate elastic deformation of the cantilevered segment when impact forces are applied to the front portion of the shell” (claim 14)
“wherein the front portion of the shell includes a lower frontal shell region that is positioned between the impact attenuation member and the lower frontal edge of the shell, and wherein the lower frontal shell region is not displaced inward when the impact force is applied to the front portion of the shell” (claim 21)
“wherein the free end of the impact attenuation member is displaced inward of the lower frontal shell region when the impact force is applied to the front portion of the shell” (claim 22)
“wherein the front portion of the shell includes a lower frontal shell region and the impact attenuation member is a cantilevered segment, and wherein the lower frontal shell region is positioned between the cantilevered segment and the lower frontal edge of the shell, and wherein the lower frontal shell region is not displaced inward when the impact force is applied to the front portion of the shell” (claim 23)
“wherein the free end of the cantilevered segment is displaced inward of the lower frontal shell region when the impact force is applied to the front portion of the shell” (claim 25)
“an impact attenuation member having a base and a free end extending from the base towards an edge of the front portion of the shell, wherein the impact attenuation member changes how a portion of the shell having the impact attenuation member responds to an impact force having a component applied substantially normal to the impact attenuation member as compared to how the left and right side portions respond to the impact force” (claim 27)
“wherein the impact attenuation member is a cantilevered segment” (claim 28)
“wherein a periphery of the cantilevered segment is defined by a gap between the shell and the impact attenuation member” (claim 29)
“wherein the base is a living hinge to facilitate elastic deformation of the cantilevered segment when impact forces are applied to the shell” (claim 30)
No new matter should be entered.
See response to Applicant’s Remarks above. The Examiner also notes that while the specification describes “a plurality of slits [through the outer shell 142’] creating one or more pressable or flexible sections,” said slits are not labeled in the drawings. Furthermore, Figs. 16-17 actually include raised ridges 155 between the shell sections, and the cross-sectional view of Fig. 17 fails to show any slits at all. The cross sectional view of Fig. 17 appears to be substantially identical to that of Fig. 9, wherein the ridges 155 are specifically described in the specification to be “preferably flush with the outer surface of the outer shell panels 142 and fill the space between the panels 142…the ridges 155 eliminate any gap between panels 142 while also providing a relatively smooth exterior surface” (see paragraph 0051, underlining added for emphasis). As such, Fig. 17 appears to contradict the limitations recited in at least claims 1-4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification as filed fails to provide proper antecedent basis for at least the following claimed features: 
“wherein the impact attenuation member is a cantilevered segment in the front portion of the shell” (claims 2, 12)
“wherein a periphery of the cantilevered segment is defined by a continuous gap formed in the front portion of the shell” (claims 3, 13)
“wherein the base functions as a living hinge to facilitate elastic deformation of the cantilevered segment when impact forces are applied to the front portion of the shell” (claim 4)
“wherein the cantilevered segment and the continuous gap have a U-shaped configuration” (claims 5, 15)
“wherein the cantilevered segment is elastically displaced inward toward the helmet wearer when an impact force is applied to the front portion of the shell” (claims 6, 16)
“a front pad secured to an inner surface of the helmet and in alignment with the front portion of the shell and the cantilevered segment, wherein a significant impact force applied to the front portion causes the cantilevered segment to elastically deform and compress a first portion of the front pad while a second portion of the front pad remains substantially uncompressed” (claims 7, 17)
“an inner shell disposed within the inner padding, such that the inner padding is located between the shell and the inner shell” (claims 8, 18, 24)
“wherein the front pad includes an internal pad component and an overmolded external pad component” (claims 9, 19)
“wherein the cantilevered segment is positioned between the front vent openings” (claims 10, 20)
“wherein the base is a living hinge to facilitate elastic deformation of the cantilevered segment when impact forces are applied to the front portion of the shell” (claim 14)
“wherein the front portion of the shell includes a lower frontal shell region that is positioned between the impact attenuation member and the lower frontal edge of the shell, and wherein the lower frontal shell region is not displaced inward when the impact force is applied to the front portion of the shell” (claim 21)
“wherein the front portion of the shell includes a lower frontal shell region and the impact attenuation member is a cantilevered segment, and wherein the lower frontal shell region is positioned between the cantilevered segment and the lower frontal edge of the shell, and wherein the lower frontal shell region is not displaced inward when the impact force is applied to the front portion of the shell” (claim 23)
“wherein the free end of the cantilevered segment is displaced inward of the lower frontal shell region when the impact force is applied to the front portion of the shell” (claim 25)
“wherein the impact attenuation member is a cantilevered segment” (claim 28)
“wherein a periphery of the cantilevered segment is defined by a gap between the shell and the impact attenuation member” (claim 29)
“wherein the base is a living hinge to facilitate elastic deformation of the cantilevered segment when impact forces are applied to the shell” (claim 30)
See response to Applicant’s Remarks above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (i.e. prior to the filing date of the instant application).  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the priority application(s) were filed, had possession of the claimed invention. Therefore, claims 1-30 have been afforded the filing date of the instant application (i.e. October 16, 2018) since they lack an adequate written description prior to October 16, 2018.
Claims 1-30 recite at least the following features which are not described in the specification (prior to October 16, 2018) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention:
“wherein the impact attenuation member changes how the front portion responds to an impact force applied substantially normal to the front portion as compared to how the left and right side portions respond to the impact force” (claim 1)
“wherein the impact attenuation member is a cantilevered segment in the front portion of the shell” (claims 2, 12)
“wherein the cantilevered segment includes a base and a free end, wherein the base functions as a living hinge to facilitate elastic deformation of the cantilevered segment when impact forces are applied to the front portion of the shell” (claim 4)
“wherein the cantilevered segment is elastically displaced inward toward the helmet wearer when an impact force is applied to the front portion of the shell” (claims 6, 16)
“a front pad secured to an inner surface of the helmet and in alignment with the front portion of the shell and the cantilevered segment, wherein a significant impact force applied to the front portion causes the cantilevered segment to elastically deform and compress a first portion of the front pad while a second portion of the front pad remains substantially uncompressed” (claims 7, 17)
“wherein the cantilevered segment is positioned between the front vent openings” (claims 10, 20)
“the impact attenuation member having a base and a free end extending towards a lower frontal edge of the shell; and an inner padding disposed within the shell, wherein the impact attenuation member changes how the front portion responds to an impact force applied substantially normal to the front portion as compared to how the left and right side portions respond to the impact force” (claim 11)
“wherein the base is a living hinge to facilitate elastic deformation of the cantilevered segment when impact forces are applied to the front portion of the shell” (claim 14)
“wherein the front portion of the shell includes a lower frontal shell region that is positioned between the impact attenuation member and the lower frontal edge of the shell, and wherein the lower frontal shell region is not displaced inward when the impact force is applied to the front portion of the shell” (claim 21)
“wherein the free end of the impact attenuation member is displaced inward of the lower frontal shell region when the impact force is applied to the front portion of the shell” (claim 22)
“wherein the front portion of the shell includes a lower frontal shell region and the impact attenuation member is a cantilevered segment, and wherein the lower frontal shell region is positioned between the cantilevered segment and the lower frontal edge of the shell, and wherein the lower frontal shell region is not displaced inward when the impact force is applied to the front portion of the shell” (claim 23)
“wherein the free end of the cantilevered segment is displaced inward of the lower frontal shell region when the impact force is applied to the front portion of the shell” (claim 25)
“an impact attenuation member having a base and a free end extending from the base towards an edge of the front portion of the shell, wherein the impact attenuation member changes how a portion of the shell having the impact attenuation member responds to an impact force having a component applied substantially normal to the impact attenuation member as compared to how the left and right side portions respond to the impact force” (claim 27)
“wherein the impact attenuation member is a cantilevered segment” (claim 28)
“wherein a periphery of the cantilevered segment is defined by a gap between the shell and the impact attenuation member” (claim 29)
“wherein the base is a living hinge to facilitate elastic deformation of the cantilevered segment when impact forces are applied to the shell” (claim 30)
See response to Applicant’s Remarks above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claims 1, 11, and 27 recite the limitation “wherein the impact attenuation member changes how the front portion responds to an impact force applied substantially normal to the front portion as compared to how the left and right side portions respond to the impact force; and an inner padding disposed within the shell.” The limitation is indefinite, as it does not clearly set forth the metes and bounds of the structure of the impact attenuation structure such that one of ordinary skill in the art would understand what is included or excluded (e.g., how does the impact attenuation structure affect the response of the front portion to an impact force? Does it cause the front portion to receive impact force differently, simply by providing extra dampening material to the front region of the helmet, or does it have other material properties or substructures that cause it to directly or indirectly achieve this effect?).
	Claim 6 recites the limitation “the helmet wearer.” There is insufficient antecedent basis for this limitation in the claims. Furthermore, it is unclear whether “the helmet wearer” is the same or different from “a player” as recited in claim 1. For purposes of examination, the Examiner will interpret the limitation as follows: “the player.”
	Claim 7 recites the limitation “The football helmet of claim 2, further comprising a front pad secured to an inner surface of the helmet.” The limitation is indefinite, as it is unclear how the front pad can simultaneously be included within the scope of the helmet itself, and be secured to an inner surface of the helmet. For purposes of examination, the Examiner will interpret the of the one-piece shell.”
Claim 16 recites the limitation “the helmet wearer.” There is insufficient antecedent basis for this limitation in the claims. Furthermore, it is unclear whether “the helmet wearer” is the same or different from “a player” as recited in claim 11. For purposes of examination, the Examiner will interpret the limitation as follows: “the player.”
	Claim 17 recites the limitation “The football helmet of claim 12, further comprising a front pad secured to an inner surface of the helmet.” The limitation is indefinite, as it is unclear how the front pad can simultaneously be included within the scope of the helmet itself, and be secured to an inner surface of the helmet. For purposes of examination, the Examiner will interpret the limitation as follows: “The football helmet of claim 12, further comprising a front pad secured to an inner surface of the one-piece shell.”
Claim 27 recites the limitation “wherein the impact attenuation member changes how a portion of the shell having the impact attenuation member responds to an impact force having a component applied substantially normal to the impact attenuation member as compared to how the left and right side portions respond to the impact force.” The limitation is indefinite, as it is unclear what “a component” refers to (e.g., a component of the impact force? A component of the impact attenuation member? A component of the shell?). For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the impact attenuation member changes how a portion of the shell having the impact attenuation member responds to an impact force having an impact force component applied substantially normal to the impact attenuation member as compared to how the left and right side portions respond to the impact force.”
            Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
It is noted that all pending claims in the application have been afforded only the October 16, 2018 priority date, because the claims are supported only by the instant application. See section “Priority” above, and sections “Notice of Pre-AIA  or AIA  Status” and “Priority” in at least the Final Rejection.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-17, 19-23, and 25-30, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as anticipated by Bologna et al. (herein Bologna)(US PG Pub 2014/0223644).
	Regarding claim 1, Bologna discloses a football helmet (10) to be worn by a player while playing football (see at least paragraph 002), the helmet comprising:
a one-piece shell (12) comprising: a crown portion (18) defining an upper region of the shell; a front portion (20) extending generally forwardly and downwardly from the crown portion; left and right side portions (24) extending generally downwardly and laterally from the 
an impact attenuation member (42) formed in an extent of the front portion by removing material from the front portion (see paragraphs 0045-0046), wherein the impact attenuation member changes how the front portion responds to an impact force applied substantially normal to the front portion as compared to how the left and right side portions respond to the impact force (see paragraphs 0006 and 0037; and claim 1); and
an inner padding (400) disposed within the shell (see paragraph 0043 and Fig. 8-9).

Regarding claim 2, Bologna further discloses wherein the impact attenuation member (42) is a cantilevered segment (44) in the front portion (20) of the shell (12; see Figs. 1-9, paragraph 0045, and claim 2).

Regarding claim 3, Bologna further discloses wherein a periphery of the cantilevered segment (44) is defined by a continuous gap (46) formed in the front portion (20) of the shell (12; see Figs. 4-6, paragraphs 0046-0048, and claim 3).

Regarding claim 4, Bologna further discloses wherein the cantilevered segment (44) includes a base (54) and a free end (58), wherein the base functions as a living hinge to facilitate elastic deformation of the cantilevered segment when impact forces are applied to the front portion (20) of the shell (12; see Figs. 4-6, paragraphs 0046-0048, and claim 4).



Regarding claim 6, Bologna further discloses wherein the cantilevered segment (44) is elastically displaced inward toward the helmet wearer when an impact force is applied to the front portion (20) of the shell (12; see Fig. 9, paragraphs 0054-0055, and claim 6).

Regarding claim 7, Bologna further discloses a front pad (410) secured to an inner surface of the helmet and in alignment with the front portion of the shell and the cantilevered segment (see Figs. 8-9), wherein a significant impact force applied to the front portion causes the cantilevered segment (44) to elastically deform and compress a first portion (upper portion 410a) of the front pad while a second portion (lower portion 410b) of the front pad remains substantially uncompressed (see Fig. 9, paragraph 0054, and claim 7).

Regarding claim 9, Bologna further discloses wherein the front pad (410) includes an internal pad component (432) and an overmolded external pad component (434; see Figs. 8A-8B, paragraph 0051, and claim 8).

Regarding claim 10, Bologna further discloses wherein the front portion (20) includes a pair of front vent openings (90), wherein the cantilevered segment is positioned between the front vent openings (see Figs. 2-6, paragraph 0043, and claim 9).
	

a one-piece shell (12) comprising: a crown portion (18) defining an upper region of the shell; a front portion (20) extending generally forwardly and downwardly from the crown portion; left and right side portions (24) extending generally downwardly and laterally from the crown portion, each of the left and right side portions having an ear flap (26) configured to overlie an ear of the player wearing the helmet; a rear portion (22) extending generally rearwardly and downwardly from the crown portion (see Figs. 1-5 and paragraphs 0038-0039); and
an impact attenuation member (42) formed in an extent of the front portion by removing material from the front portion (see paragraphs 0045-0046), the impact attenuation member having a base (54) and a free end (58) extending towards a lower frontal edge of the shell (see Figs. 1-5); and
an inner padding (400) disposed within the shell (see paragraph 0043 and Fig. 8-9),
wherein the impact attenuation member changes how the front portion responds to an impact force applied substantially normal to the front portion as compared to how the left and right side portions respond to the impact force (see paragraphs 0006 and 0037; and claim 1).

Regarding claim 12, Bologna further discloses wherein the impact attenuation member (42) is a cantilevered segment (44) in the front portion (20) of the shell (12; see Figs. 1-9, paragraph 0045, and claim 2).



Regarding claim 14, Bologna further discloses wherein the base (54) is a living hinge to facilitate elastic deformation of the cantilevered segment when impact forces are applied to the front portion (20) of the shell (12; see Figs. 4-6, paragraphs 0046-0048, and claim 4).

Regarding claim 15, Bologna further discloses wherein the cantilevered segment (44) and the continuous gap (46) have a U-shaped configuration (see Figs. 4-6, paragraphs 0046-0048, and claim 5).

Regarding claim 16, Bologna further discloses wherein the cantilevered segment (44) is elastically displaced inward toward the helmet wearer when an impact force is applied to the front portion (20) of the shell (12; see Fig. 9, paragraphs 0054-0055, and claim 6).

Regarding claim 17, Bologna further discloses a front pad (410) secured to an inner surface of the helmet and extending across a majority of the front portion of the shell and underlying the cantilevered segment (see Figs. 8-9), wherein the impact force applied to the front portion causes the cantilevered segment (44) to elastically deform and compress a first portion (upper portion 410a) of the front pad while a second portion (lower portion 410b) of the front pad remains substantially uncompressed (see Fig. 9, paragraph 0054, and claim 7).



Regarding claim 20, Bologna further discloses wherein the front portion (20) of the shell (12) includes a pair of front vent openings (90), wherein the cantilevered segment is positioned between the front vent openings (see Figs. 2-6, paragraph 0043, and claim 9).

Regarding claim 21, Bologna further discloses wherein the front portion (20) of the shell (12) includes a lower frontal shell region (20a) that is positioned between the impact attenuation member (42) and the lower frontal edge of the shell (see Fig. 9), and wherein the lower frontal shell region is not displaced inward when the impact force is applied to the front portion of the shell (see Fig. 9 and paragraphs 0054-0055).

Regarding claim 22, Bologna further discloses the free end (58) of the impact attenuation member (42) is displaced inward of the lower frontal shell region (20a) when the impact force is applied to the front portion (20) of the shell (12; see Fig. 9 and paragraphs 0054-0055).

Regarding claim 23, Bologna further discloses wherein the front portion (20) of the shell (12) includes a lower frontal shell region (20a) and the impact attenuation member (42) is a cantilevered segment (44; see paragraphs 0046-0048), and wherein the lower frontal shell region is positioned between the cantilevered segment and the lower frontal edge of the shell (see Fig. 
	
	Regarding claim 25, Bologna further discloses wherein the free end (58) of the cantilevered segment (44) is displaced inward of the lower frontal shell region (20a) when the impact force is applied to the front portion (20) of the shell (12; see Fig. 9 and paragraphs 0054-0055).

Regarding claim 26, Bologna further discloses a protective face guard (200) coupled to the shell (12; see Figs. 1-2 and paragraph 0038).

Regarding claim 27, Bologna discloses a shell (12) configured to overlie a head of a player while playing football (see Fig. 1 and paragraphs 002 and 0038-0039), the shell comprising:
a crown portion (18) defining an upper region of the shell;
a front portion (20) extending generally forwardly and downwardly from the crown portion;
left and right side portions (24) extending generally downwardly and laterally from the crown portion, each of the left and right side portions having an ear flap (26) configured to overlie an ear of the player wearing the helmet (see Figs. 1-5 and paragraphs 0038-0039);
a rear portion (22) extending generally rearwardly and downwardly from the crown portion (see Figs. 1-5 and paragraphs 0038-0039); and

wherein the impact attenuation member changes how a portion of the shell having the impact attenuation member (i.e., front portion 20) responds to an impact force having a component applied substantially normal to the impact attenuation member as compared to how the left and right side portions respond to the impact force (see paragraphs 0006 and 0037; and claim 1).

Regarding claim 28, Bologna further discloses wherein the impact attenuation member (42) is a cantilevered segment (44; see Figs. 1-9, paragraph 0045, and claim 2).

Regarding claim 29, Bologna further discloses wherein a periphery of the cantilevered segment (44) is defined by a gap (46) between the shell (12) and the impact attenuation layer (42; see Figs. 4-6, paragraphs 0045-0048, and claim 3).

Regarding claim 30, Bologna further discloses wherein the base (54) is a living hinge to facilitate elastic deformation of the cantilevered segment when impact forces are applied to the shell (12; see Figs. 4-6, paragraphs 0046-0048, and claim 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 18, and 24, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bologna in view of Straus (US Patent No. 7,328,462).
	Regarding claim 8, Bologna discloses the limitations of claim 7, as discussed above, but fails to further discloses an inner shell disposed within the inner padding, such that the inner padding is located between the shell and the inner shell.
	However, Straus teaches a protective football helmet (30) comprising an outer shell (32), inner padding (46, 48, 50) disposed within the outer shell, and an inner shell (44) disposed within the inner padding, such that the inner padding is located between the shell and the inner shell (see Figs. 1-4 and column 5, line 24 – column 6, line 66 and column 7, lines 9-22), so as to 
	Therefore, based on Straus’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Bologna’s helmet to further comprise an inner shell disposed within the inner padding, such that the inner padding is located between the shell and the inner shell, as doing so would enhance the dissipation of energy from an impact force applied to the helmet.

Regarding claim 18, Bologna discloses the limitations of claim 17, as discussed above, but fails to further discloses an inner shell disposed within the inner padding, such that the inner padding is located between the shell and the inner shell.
	However, Straus teaches a protective football helmet (30) comprising an outer shell (32), inner padding (46, 48, 50) disposed within the outer shell, and an inner shell (44) disposed within the inner padding, such that the inner padding is located between the shell and the inner shell (see Figs. 1-4 and column 5, line 24 – column 6, line 66 and column 7, lines 9-22), so as to enhance the dissipation of energy from an impact force applied to the helmet (see column 2, line 61 – column 3, line 34).
	Therefore, based on Straus’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Bologna’s helmet to further comprise an inner shell disposed within the inner padding, such that the inner padding is located between the shell and the inner shell, as doing so would enhance the dissipation of energy from an impact force applied to the helmet.


	However, Straus teaches a protective football helmet (30) comprising an outer shell (32), inner padding (46, 48, 50) disposed within the outer shell, and an inner shell (44) disposed within the inner padding, such that the inner padding is located between the shell and the inner shell (see Figs. 1-4 and column 5, line 24 – column 6, line 66 and column 7, lines 9-22), so as to enhance the dissipation of energy from an impact force applied to the helmet (see column 2, line 61 – column 3, line 34).
	Therefore, based on Straus’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Bologna’s helmet to further comprise an inner shell disposed within the inner padding, such that the inner padding is located between the shell and the inner shell, as doing so would enhance the dissipation of energy from an impact force applied to the helmet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Examiner, Art Unit 3732